GIEGERICH, J.
The plaintiff sued for money loaned. The defendant denied the loan and counterclaimed for moneys advanced to the plaintiff for investment, and which, it was claimed, he had failed to invest as directed. The jury found for the defendant on his counterclaim and judgment was rendered in his favor for $534.50 damages and costs.
The appellant concedes that the appeal rests solely upon the ground that the verdict is against the evidence and the weight of evidence. We have examined the record and are of the opinion that such point is not well taken.
The judgment is therefore affirmed, with costs. All concur.